OFFICE   OF l-HE   AITORNEY    GENERAL    OF TEXAS

                             AUSTIN
                                                F-“=- _




HmorableC.S.Cl6rk,ChalxW&
State BoaHI oi I&itemBqlneem
Austin, 'i'exaa
DeaF   sat




           OttNb;cunry 21, 1
in rttrrpavte to the followln




                                        ? seation 6 OS A&-
                                      mAe of FexM.”
                           youF Feqttestin ow opmal fo. O-PO5
                            ova-, upat oaref'ulreoamlAeratlgcmx'ableC.S.CZrrk,                   ChaiZ'=an,Page2


         "On 01 before the first day OS Marah of
    each year, every pePem, aosooiatim of persQDI8,
    corporatiau,water lmprovemnt or lrrigatlan
    district who, during my part of the pretxedfns
    ualendar year, ovned OF operatedany aWmtlatt
    veil for any purpow other than that of Aomertiz
    use, sball f+urnlsh,\rrAeroath, to the Board of
    Water Bqlnoel?a, upon blanka to be furnishedby
    the Board, a Aetalled statementshwlng the
    quantity of vatep which has been derived from
    such well, and the aharaater OS u6e to whioh
    6ame ha8 been appUeA, togetbervithtthr uhange
    b lW81 Or If&l? UbiO Of 8ad VO&       urd if
    used ln irrlgatlon,the aareage and field of
    saohcrop, t~et~awlthrruahrddltlm~        data
    as the Board msy requln."
                Artlule 8h&, Veruat’8                Annotated P-1         QoAe, reads
a8 follwst
          %3eat1at 1. It 1s heu~bf Aeulmd to be
     the @lay ettdduty of the Texan State BoarA
     Of   w8t.F        -0OM            t0    m   ti     WS&l’OS   Z’Uhll
    urd regulrtianafor the aatmommtlon, pmteot1m,
    preservatlm and diatributlonof all umAea?ground,
    Subt-OW        mid ~rC3ObtQtg   V&era  of lQew
    kind and nature   vhataoevmr  m1tuat.A vlthla the
     llttllta     of    the   state     of   TexM.

          "se0t1oll 2. Every vater roll Ar~lleA, dug,
     or excavated in We Statevhlahemmmtera
     salt vater OF water 0-w         mlaeral or other
     ttub8tanc.a lllJurlou8to lmgotat1aI OF agrlail-
     tura #hall bo by the euno~ of ulA wall rooumly
     plugged or meA, so that the ult ateE or
     otheovater oantalnlngmineralo~ othw subrtari-
     069 lnjurlou4.tto vagetatlm caplgrloultwa eball
     be oonfined to the strrta in whlbh found, and
     said casing or plwg      shall be Aam ln suoh
     8uzmir a8 to effectivelyprevcaxtsald salt vater
     or voter cootainlng minelur or other substmwe8
     lnjurloua to vegetation or agrir3ultxirem      ea-
     csaplngtrOa the fttt?atain which fomd into any
     othes vater beax-lngstrata or onto the suvfaoe
     oithe ghou1d.
        Honoreble C. 9. Oluk, Chainma, Page 3


                 "Section 9. All the iongoing dectloma am
            declared to bs e ually applloable to wells hems-
            tofore dHl.leA, Bug or excavated,and rells hem-
            aftei~to be drilled, dug or exsavated.
                 "sectian 4. The Board of Water mtganwrs
            ehallsWerule8 sadregulatlars Sartheeffee-
            tlv~ enforcementof the foregoing f5ectlaa8,
                                                      sad
            shall efiialmtly ellrorcesaae.
                 "3ectlon 5. If any orike*of any wall
            desurlbed in any of the foregoing Ssotlats shall
            Par a period 01 thirty   days fall or refuse to
            securely and p~operlg plug, case or cap the sam
            after having boat orderedto do so by the Board
            of Uater Xaglnee~s, he shall be deomsA guilty of
            a a&sAtussanorsnd shall be subject to a fine ot
            not less than Ten ($10.00 Dollar8 nor more fihsa
                         (4500.00 Ik1Zoe for e8oh a ndlvuy
            Five liutaAreA
            Aa that ho ahall.f'ai  1 m refuse to plug, sase
            or sap said roll after the expiration o? tke tirw
            above stated, and each day that said ovnev so
            f'alleor refuses to plug, ease or sap said ve12
            shallbe aonsiAereda separate offense.
                 "seotitxt6. The Board or water lktgl2leMs
            shall do all tMngs neoeasary for the uawitm-
            tlaa, protect&an,preservatlcaaA distrlbutlen
            ot underground,subterM?asrHr MA peroolatlag
            vaters in thLs Btats and shall abs and szUoroo
            apwopriate rules and regulrtiam tZhemtor and
            the spealslc etlu,smPat1al
                                     of speolal pwws k&d
            duties berein shall not be oonstrwd to w
            the raid BoarA other parers ad duties neoes-
            nary to the mrrylng out of the p      es o? this
            &t as exprsssedln Ssotlawi1 and  T   hemof.
             Failurefor a psrl.odof niorsthan thirtydays
             to acuplyvith any order of said Board iosusd
             in pursuanceof ths powersand Autleaher&n
             created shall subject the pamem SO vlolatiag
             said order to the penalties aawmrated in 8eo-
             t1lA 5 horeoi.~




I   .
,p




         Ramvable 0. 8. Glark, Gbalrmm .mb


                   Aa lnspestlaoof Chapter 1 Title 1.28, Ven~a~~s
         GiVil   StotUtSS,
                         ShOVS that AFti   7615 18 WrSl~  8 PStFt
         of aoxqmbamlvs leglslaticmsaas%A to govuln the taking
         of vater frcimartesian ~~118. In support of its authority
         to ~ks the requirementstmt3.med In tho seaomi qwstlao
 ,       the Board of Uater Eaglneersvould have to stsnd upcm the
         rule aMnP paver oanferred by salA Artlclo 8k8a, waidul
         by say other statutorylav.

                       Rxuept as to the pl        or eaalttgof veils vhfoh
         prodwevater conta3nlngmlne               other substMoes lttjur-
         lous to vegetatlcm QC agriculture,Artlale 858a establishes
         no  prlmsry    5tada~ds  by wbloh the Board of ItWev Ehg&mer;
         1s to be guided. Seotlma 1, 4 and 6 of sa%A Artlale 85&,
         aat bo taken cmly as general Aet3laraticas         of publfo pollo~,
         0th~ thsn to authorire the making of orders, rules and m-
         gulat1otltJ   look3ngCOthe enforoemeiltorSeotlcm2. The la-
         forrrt$aamqulmAtobe          oonta&aedlnastatemntumplyZng
         vlth Artlals 7615 quite olearly would not be of asristanoo
         to the Board vltb ns       at to its duties in commatim vlth
         h0tm        2 or hem0    E 8a. Buoh statsamts vouldbe of
         valw to the Board aily in looking to a diffemmt purpose
         than to require oompllsnoevftb Seotlaa 2 of said Artlole
         848a.     St la true t&t the leglslatlvebodJ may glvo auth~l-
         s&tlat to seleoted lastrumatalit~en or adatlalotratlve          boAlea
          *to fill up the Aetpils' (GfriefSrtatloJ&r&all in Uaymsa vs.
         southard, lo whoat 1, 6 1. EA. 2531, after the privr~ stat-
         AsbrAshrve beim set. !%Ut, W&P       t&6  ditiSi.0     Of v      PW-
         vlsla~, Artiole 2, of our Gmstitutloar the legislatw
         emnot delegate8its parer to mke the i# Itself. Rallmad
         Gatwlsslm vs. H. & T.G. 8. Go. 38 S.Y. 750 0.0. d;8. ?.
         Ry. Qo. vs. State, 120 9. U. d8,        at p. 1Odl Faaasm Refg.
         co. vs. BUM, 293 u. 8. 388, rg L. lbd.446; ~~~oabs tn.
         Ual.l& Gowty, 136         Y. (2d) 975; Brom TS. Bmble Gil &
         Refg. Go., 83 S.W. 7id) 935, at          940-941. Pronthe opla-
         laa of the Supreme Gourtinthe Elit olted ease re quotet
                      "Ihtheabsaos ofavell-def&~A       8tsnAard
                 or rule Sn the statutes de-the       publlo
                 pollay of the state with respeot to the nlneml
                 interest, the Railroad Qomlsslon would bs vlth-
                 out authority to pmtmtlgate &lea, regulatit.ms,
                 or orders rel.atlngto the pratsation of 03.1and
     t           *a= The pover to pass ZIvs msts vith the Lsg-
                 lslatum, MA that pma     ssn%%otbe dolegateA to
                 sow c~ssleu     or other trtbunal.*
  Baaoruble C. 9. Clark, Chalnsm, Page 5


          upon further ccnslderatlonof the above prlnol 18s
ve do not belleve that Seotiona 1, 4 and 6, of Article 8&h.
can be given the effect of authorizing the Bomd of Water
lhginee~s to require reports like those mentioned ln Article
7615 to be filed by the ovners or opemtors of vater vells
vhlah are not arteelau. We, therefore,wlthdrav our pre-
vlow anaver to your aeoond question md now answer the sasm
in the negative.
                                      Yours very truly
                                 ATTOR%RY
                                        Ql0BRAL OF TEXAS



                                             JamesP.   Eapfi
                                                 Assistant



                                 BY

W8tej